Petition for Dower, heard upon issues raised by the plaintiff.  (540)
The facts are sufficiently stated in the opinion of the Court by MR. JUSTICE BROWN.
The plaintiff is the second wife of Nathan Eason, and as such claims dower in the whole of a certain tract of land, described in a deed dated 30 December, 1904, executed by Thomas Lassiter to Nathan Eason and his first wife, Carrie.
It is contended by the plaintiff that the deed in question conveys the land to Nathan Eason and his said wife Carrie, jointly, and that the doctrine of survivorship, as between husband and wife, applies, inasmuch as Nathan Eason survived his first wife. Ray v. Ray, 132 N.C. 895.
The premises of the deed are as follows: "This deed, made this the 30th day of December, A.D. 1904, by Thomas U. Lassiter and his wife. Alice Lassiter, of Greene County and State of North Carolina, of the first part, to Nathan Eason and wife, Carrie G. Eason, each one-half interest, of Greene County and State of North Carolina, of the second part."
It is unnecessary to set out the remainder of the deed. The habendum as well as the tenendum conveys the property to said Nathan and Carrie G. Eason and their heirs and assigns.
We are of opinion that in constructing the deed in question the language used in the premises, to wit, "to Nathan Eason and wife, Carrie G. Eason, each one-half interest." should be taken into consideration in construing the deed. We have said repeatedly in recent decisions that a deed will be construed so as to effectuate the intent as gathered *Page 442 
from the entire instrument, when it can be done by any reasonable interpretation. Acker v. Pridgen, 158 N.C. 338; Triplett v. Williams,149 N.C. 394; Gudger v. White, 141 N.C. 513.
Giving the language quoted its ordinary significance, we are of opinion the deed created a tenancy in common, and that the plaintiff is entitled to dower in only one-half of the land described in the petition.
The language used is too plain to admit of discussion as to its (541) meaning. The evident purpose of the draftsman was to convey one undivided half of the land to the husband, and the other undivided half to the wife.
This question is very fully discussed by Mr. Justice Hoke in Highsmithv. Page, 158 N.C. 226, which we think is a case very much in point. See, also, Stalcup v. Stalcup, 137 N.C. 305; Hodges v. Fleetwood, 102 N.C. 122; 13 Cyc., 666.
The cause is remanded, with instructions to enter judgment in accordance with this opinion.
Cited: Beacom v. Amos, 161 N.C. 366; Holloway v. Green, 167 N.C. 94.